Case 5:20-cv-01328-JGB-SHK Document 28 Filed 01/04/21 Page 1 of 1 Page ID #:124



  1
  2
  3
  4
  5                                                                          JS-6
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11 ELIZABETH MAIN,                   )                 Case No. 5:20-cv-01328 JGB (SHKx)
                                      )
 12             Plaintiff,            )                 ORDER GRANTING
                                      )                 STIPULATION FOR DISMISSAL
 13         vs.                       )                 OF ENTIRE ACTION WITH
                                      )                 PREJUDICE
 14   THE PRUDENTIAL INSURANCE        )
      COMPANY OF AMERICA; and HCA, )
 15   INC. LONG TERM DISABILITY PLAN, )
                                      )
 16             Defendants.           )
                                      )
 17
 18              Based upon the stipulation of the parties and for good cause shown,
 19              IT IS HEREBY ORDERED that this action, Case No. 5:20-cv-01328 JGB
 20 (SHKx), is dismissed in its entirety as to all defendants, with prejudice.
 21              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
 22 attorneys’ fees and costs in this matter.
 23              IT IS SO ORDERED.
 24
 25 Dated: January 4, 2021
                                                    HON. JESUS G. BERNAL
 26                                                 United States District Court Judge
 27
 28
                                                    1             Case No. 5:20-cv-01328 JGB (SHKx)
                                                               ORDER GRANTING STIPULATION FOR
                                                               DISMISSAL OF ENTIRE ACTION WITH
      175857.1                                                                           PREJUDICE
